Exhibit 10.2

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Section 200.80(b)(4) and Rule 406 of the

Securities Act of 1933, as amended.

Amendment #1

Cooperative Research and Development Agreement # 02716
“Cooperative Research and Development Agreement for the Development of NCI
Proprietary Peripheral Blood Autologous T Cell Therapies Using Genetically
Modified Peripheral Blood Lymphocytes that Express NCI Proprietary T-cell
Receptors and/or Chimeric Antigen Receptors for Use in Immunotherapy for
Patients with Metastatic Cancer, Utilizing the Expertise of Kite Pharma in the
Development and Manufacturing of Cancer Immunotherapies”

The purpose of this amendment is to change certain terms of the above-referenced
Cooperative Research and Development Agreement (CRADA). These changes are
reflected below, and except for these changes, all other provisions of the
original CRADA remain in full force and effect. Two originals of this amendment
are provided for execution; one is to remain with the National Cancer Institute
and the other is to remain with the Collaborator.

1.

The company Principal Investigator (PI) is revised from Aya Jacobovits, Ph.D. to
David Chang, M.D., Ph.D..

2.

The CRADA scope of the research plan is […***…].

3.

[…***…] are added to this CRADA. In addition, […***…] are added to the Surgery
Branch goals in the Experimental Plan, Section II, Appendix A.

4.

[…***…].

5.

Appendix B is amended to add the NCI Surgery Branch’s contribution of […***…].
In addition, $2,000,000 per year is added for a total of $3,000,000 per year in
support for the remaining term of the CRADA, to be paid by Kite on a quarterly
basis, beginning with the execution of this Amendment.

6.

Appendix C – Section 8.8 and a definition for “Multi-Party Data” is added, along
with accompanying revisions to Section 7.2 and 7.6 licensing provisions; Section
13.9 is revised to add language relating to the use of Collaborator’s agents,
contractors or consultants.

SIGNATURES BEGIN ON THE NEXT PAGE




 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED TO:

 

For the National Cancer Institute

 

 

  /s/ James H. Doroshow, M.D.  2/13/15

James H. Doroshow, M.D.Date

Deputy Director for Clinical and Translational

Research, NCI

 

 

For Collaborator:

 

 

  /s/ David Chang, M.D., Ph.D.  2/24/15

David Chang, M.D., Ph.D.Date

Executive Vice President of R&D and

Chief Medical Officer




 

--------------------------------------------------------------------------------

 

CONTACTS INFORMATION PAGE

CRADA Notices

For ICD:

 

Technology Transfer Center

9609 Medical Center Drive, Rm 1-E530

Rockville, MD 20850

Tel. 240-276-5530

Fax: 240-276-5504

 

For Collaborator:

 

Arie Belldegrun, M.D., FACS

President and Chief Executive Officer

Kite Pharma, Inc.

2225 Colorado Avenue

Santa Monica, CA 90404

Phone: 310-824-9999, ext. 102

 

 

 

Patenting and Licensing

For ICD:

 

Division Director, Division of Technology
Development and Transfer

NIH Office of Technology Transfer

6011 Executive Boulevard, Suite 325

Rockville, Maryland 20852-3804

Tel: 301-496-7057

Fax: 301-402-0220

 

For Collaborator (if separate from above):

 

Adrian Bot, M.D., Ph.D.

Vice President Translational Medicine

2225 Colorado Avenue

Santa Monica, CA 90404

Tel: 310-622-9105

Fax: 310-824-9994

Mobile: 310-650-5793

 

 

 

Delivery of Materials Identified In Appendix B (if any)

For ICD:

 

Steven A. Rosenberg, M.D., Ph.D.

Surgery Branch, NCI

10 Center Drive, MSC 1201

Bldg. 10, CRC Room 3-3940

Bethesda, MD 20892-1201

Tel. 301-496-4164

Fax: 301-402-1738

 

For Collaborator:

 

(same as above, A. Bot, M.D., Ph.D













 

 

 

 

--------------------------------------------------------------------------------

 

SUMMARY PAGE

EITHER PARTY MAY, WITHOUT FURTHER CONSULTATION OR PERMISSION,
RELEASE THIS SUMMARY PAGE TO THE PUBLIC.

TITLE OF CRADA: Cooperative Research and Development Agreement for the
Development of NCI Proprietary Peripheral Blood Autologous T Cell Therapies
Using Retrovirally Genetically Modified Peripheral Blood Lymphocytes That
Express NCI Proprietary T Cell Receptors and/or Chimeric Antigen Receptors for
Use in the Immunotherapy for Patients with Metastatic Cancer, Utilizing the
Expertise of Kite Pharma in Development and Manufacturing of Cancer
Immunotherapies

PHS [ICD] Component:National Cancer Institute (NCI)

ICD CRADA Principal Investigator:Steven A Rosenberg, M.D., Ph.D.

Collaborator:Kite Pharma, Inc.

Collaborator CRADA Principal Investigator:David Chang, M.D., Ph.D.

Term of CRADA:Five (5) years from the Effective Date

ABSTRACT OF THE RESEARCH PLAN:

The principal goal of this CRADA is to develop and clinically evaluate safe and
effective NCI proprietary genetically modified peripheral blood Autologous T
Cell Therapy (ACT)/T cell receptor (TCR) products for treating patients with
various advanced and metastatic cancer indications, utilizing the development
expertise of Kite Pharma, Inc. (“Kite”). These ACT/TCR products consist of
autologous peripheral blood lymphocytes retrovirally (including gamma
retroviruses and/or lentiviruses) genetically modified to express NCI
proprietary T cell receptors (TCRs) or NCI proprietary chimeric antigen
receptors (CARs) that target the patient’s tumor cells (for the purposes of this
Agreement, TCR will refer to TCR and/or CAR interchangeably). Specifically this
CRADA will support 1) evaluation of the clinical safety and efficacy of current
and future NCI proprietary ACT/TCR products in relevant cancer indications and
the development of optimized clinical and product protocols to be conducted by
NCI; 2) optimization of ACT/TCR product manufacturing and characterization in
compliance with cGMP, suitable for large multi-center trials and
commercialization processes to broad patient populations; 3) generation and
advancement to phase I/IIa clinical trials of additional ACT/TCR products, and
the development of technologies to enhance ACT/TCR product potency and
durability of clinical response.




PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 4 of 25Confidential

--------------------------------------------------------------------------------

 

 

APPENDIX A

RESEARCH PLAN

Title of CRADA

Cooperative Research and Development Agreement for the Development of NCI
Proprietary
Peripheral Blood Autologous T Cell Therapies Using Retrovirally Genetically
Modified
Peripheral Blood Lymphocytes That Express NCI Proprietary T Cell Receptors
and/or Chimeric
Antigen Receptors for Use in the Immunotherapy for Patients with Metastatic
Cancer, Utilizing
the Expertise of Kite Pharma in Development and Manufacturing of Cancer
Immunotherapies

NCI Principal Investigator

Steven A. Rosenberg, M.D., Ph.D.

Chief, Surgery Branch

Center for Cancer Research (CCR)

National Cancer Institute (NCI)

 

Collaborator Principal Investigators

David Chang, M.D., Ph.D. Executive Vice President of R&D, Chief Medical Officer

Kite Pharma, Inc.

 

Term of CRADA

Five (5) years from the date of the final CRADA signature.

Goals of this CRADA

[…***…]


PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 5 of 25Confidential

--------------------------------------------------------------------------------

 

[…***…]

Introduction

The NCI Surgery Branch has extensive experience in the development of
proprietary cell transfer therapies for the treatment of patients with
metastatic cancer. Initial cell transfer studies utilized tumor infiltrating
lymphocytes with anti-tumor activity obtained from resected tumor specimens from
patients with metastatic melanoma. In a series of clinical trials utilizing cell
transfer, objective responses were seen but many patients could not be treated
because anti-tumor cells were not available. Thus these therapies developed by
the Surgery Branch have not been able to benefit many patients and there is a
clear need for the development of new and innovative approaches. The Surgery
Branch then developed techniques to isolate genes encoding NCI proprietary TCR
reactive with antigens expressed on cancers and transduced these TCR genes into
patient lymphocytes to enable the generation in vitro of the large numbers of
anti-tumor lymphocytes needed for patient treatment. In a murine model of this
approach, TCR gene transfer into peripheral blood T cells was performed using a
retroviral vector. The engineered peripheral blood T cells were shown to expand
in vivo upon viral challenge and efficiently homed to effector sites. In
addition, small numbers of TCR-transduced peripheral blood T cells promoted the
rejection of antigen-expressing tumors in the mice. Retroviral vector mediated
gene transfer can be used to engineer human peripheral blood T cells with high
efficiency.

In early clinical trials, Dr. Rosenberg utilized lymphocytes transduced with an
NCI proprietary anti-MART-1 (Melanoma Antigen Recognized by T Cells-1) F4 TCR to
treat patients with metastatic melanoma. Four of the 31 (13%) patients
demonstrated a sustained objective regression of their metastatic melanoma
assessed by standard RECIST (Response Evaluation Criteria In Solid Tumors)
criteria. The low response rate in prior MART-1 TCR gene transfer protocol led
the Surgery Branch to identify MART-1 reactive TCR with higher avidity than the
MART-1 F4 TCR used in the prior gene therapy clinical trial. Dr. Rosenberg then
treated 24 patients with metastatic melanoma using autologous PBL (peripheral
blood lymphocytes) transduced with an improved NCI proprietary MART-1 F5 TCR
following non-myeolablative chemotherapy. Six patients (25%) achieved an
objective partial response. Dr. Rosenberg also conducted a clinical trial in 21
patients with metastatic melanoma using an NCI proprietary TCR that recognized
the gp100:154-162 melanoma peptide. This TCR was raised in an HLA (human
lymphocyte antigen)-A2 transgenic mouse immunized with this peptide. Four
patients (19%) achieved an objective partial response.


PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 6 of 25Confidential

--------------------------------------------------------------------------------

 

Initial studies in patients with melanoma and other solid tumors have also been
conducted using lymphocytes transduced with NCI proprietary TCRs targeting the
MAGE-A3 (Melanoma Antigen A3), a cancer-testis antigen. Cancer-testis antigens
(CTAs) are proteins expressed during fetal development but which are normally
only expressed in the adult in the placenta and in non-MHC (Major
Histocompatibility Complex) expressing germ cells of testis, yet are aberrantly
expressed in many tumors; thus CTA appear to represent ideal targets for tumor
immunotherapy. More than 110 CTA genes or gene families have been identified
that are expressed in multiple tumor types. Targeting peripheral blood T cells
against tumor-associated cancer-testis antigens might selectively eliminate
tumor cells while avoiding toxicity to normal tissue. To generate high avidity
TCRs against MAGE-A3, Dr. Rosenberg’s laboratory employed a transgenic mouse
model that expresses the human HLA-A*0201 molecule. Transgenic mice expressing
the full-length HLA-A*0201 molecule were immunized with a previously identified
naturally processed and presented HLA-A*0201 restricted peptide from MAGE-A3
[MAGE-A3: 112-120 (KVAELVHFL)] along with a helper peptide. Following two
immunizations murine peripheral blood T cells could be identified that
recognized the MAGE-A3 peptide as well as MAGE-A3 positive tumors. A high
affinity TCR proprietary to NCI was obtained and was transduced into human
peripheral blood T cells and to demonstrate active recognition of MAGE¬A3 as
well as other members of the MAGE family on human tumors. Four of 7 patients
with metastatic melanoma and one of two patients with metastatic synovial cell
sarcoma treated with autologous lymphocytes transduced with this MAGE-A3/A2
haplotype TCR have exhibited objective tumor regression including two patients
with complete regressions ongoing at 6 and 12 months. Neurologic side effects
have been seen in 3 patients probably due to cross reaction with this targeted
epitope expressed in MAGE-A9 in the brain. Attempts are underway in the Surgery
Branch to generated murine receptors targeting different MAGE-A3 epitopes.
Several other NCI proprietary TCRs as well as chimeric antigen receptors (CARs)
proprietary to the NCI, which are based on antibody recognition of cell surface
molecules, are under development in the Surgery Branch for possible use in
transducing autologous lymphocytes for use in the treatment of cancer patients.

Extensive research is needed to improve and simplify all aspects of production
of genetically modified peripheral blood lymphocytes. The NCI Surgery Branch is
exploring the identification of new TCRs and CARs that recognize new cancer
antigens, including CTA, and new ways to simplify the in vitro procedures needed
to prepare the appropriate cell types for infusion. To make the treatment more
widely available for larger patient populations, it is necessary for the NCI
Surgery Branch to work with a corporate partner interested in helping to develop
these improved procedures to support the requirements for production of ACT/TCR
under Good Manufacturing Practice (GMP) specifications and to advance these
treatments to multi-center trials towards product approval by the FDA and
commercialization. The recent approval of the Provenge® treatment for patients
with prostate cancer by Dendreon Corporation, has demonstrated that a cell-based
immunotherapy, where patient’s cells are being shipped to a central
manufacturing facility for manipulation and returned back to the clinic for
patient treatment, can be approved by the FDA and can form the basis of a
successful commercial effort. This recent approval has stimulated considerable
interest in the commercial development of similar cancer treatments.

Expertise of the Parties




PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 7 of 25Confidential

--------------------------------------------------------------------------------

 

Dr. Steven A. Rosenberg has extensive experience in the development and
application of his proprietary ACT/TCR-based therapies for patients with cancer.
His laboratory has developed in vitro techniques for generating anti-tumor
peripheral blood T cells by identifying genes encoding novel TCRs and generating
CAR constructs (both TCRs and CARs proprietary to NCI), and transducing them
into peripheral blood lymphocytes under conditions suitable for subsequent
infusion, and has developed new strategies to enhance ACT/TCR product in vivo
potency and survival. Dr. Rosenberg and his colleagues at the NCI Surgery Branch
also have extensive experience in the design and conduct of clinical trials that
evaluate ACT/TCR products to demonstrate their clinical benefit in cancer
patients.

Kite Pharma, Inc. (“Kite”) has assembled a highly experienced team of senior
level executives, scientists and clinicians who have extensive experience and a
proven track record in the development of cancer immunotherapies. Kite’s
expertise includes areas of pre-clinical and clinical research and development,
regulatory, manufacturing, and product quality control and assurance. Kite’s
team has been involved with advancement to the clinic of more than 10 different
novel cancer therapies, mostly immunotherapies, including two that have received
FDA approval and are being commercialized. In addition, the Kite team has broad
experience in selecting and validating tumor-specific targets for immunotherapy,
developing human antibody technologies, as well as selecting, characterizing and
developing therapeutic tumor-specific monoclonal antibodies, and developing
product and patient selection assays. Kite’s overall expertise will facilitate
and accelerate the development of NCI’s proprietary ACT/TCR products and their
advancement to subsequent pivotal trials, FDA approval and commercialization.
Kite is already engaged in identifying the critical steps required for
production of GMP quality ACT/TCR products in sufficient supply for multi-center
studies and the process modifications that will streamline the processes. In
addition, Kite has identified a qualified Contract Manufacturing Organization
(CMO) with expertise and capacity to support large phase II/III trials with
ACT/TCR products. In parallel, the design of a dedicated ACT/TCR manufacturing
facility to support the conduct of Kite’s future ACT/TCR clinical studies is
currently in progress.

Thus, the combination of the scientific and clinical expertise of the NCI
Surgery Branch together with Kite’s clinical, regulatory, manufacturing,
operation, and business capabilities represents an ideal collaboration
opportunity to successfully develop and commercialize multiple NCI proprietary
ACT/TCR products for patients with different cancer diseases, making these
treatments widely available to patients in need. As outlined above, the NCI
Surgery Branch and Kite have complementary expertise, capabilities and
facilities that could be utilized to manufacture, qualify and develop these
ACT/TCR products, with the goal of realizing the application of this technology
to a wide range of cancer indications.

Experimental Plan

The experimental details that follow are approximate and may be changed upon
mutual agreement of the NCI and Kite. Any change in the scope of this CRADA will
be by mutual consent and written Amendment to the CRADA.

[…***…]


PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 8 of 25Confidential

--------------------------------------------------------------------------------

 

[…***…]




PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 9 of 25Confidential

--------------------------------------------------------------------------------

 

[…***…]
[…***…]


PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 10 of 25Confidential

--------------------------------------------------------------------------------

 

[…***…]
[…***…]


PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 11 of 25Confidential

--------------------------------------------------------------------------------

 

[…***…]




PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 12 of 25Confidential

--------------------------------------------------------------------------------

 

[…***…]

Description of the Contributions and Responsibilities of the Parties

Surgery Branch, NCI

[…***…]


PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 13 of 25Confidential

--------------------------------------------------------------------------------

 

 

[…***…]

Kite Pharma, Inc.

[…***…]

NCI Surgery Branch and Kite Pharma, Inc.

[…***…]


PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 14 of 25Confidential

--------------------------------------------------------------------------------

 

[…***…]

 

Related NCI and Collaborator Agreements: None

Related Intellectual Property and Business/Scientific Expertise of the Parties

NCI

1) PCT/US11/57272 entitled “Anti-MAGE-A3 T Cell Receptors and Related Materials
and Methods of Use”, filed 10/22/2011. Inventors: Richard A. Morgan, Nachimuthu
Chinnasamy, Steven A. Rosenberg and Jennifer A. Wargo. This is inclusive of all
U.S. continuing applications and divisionals, and foreign applications.

2) U.S. application 61/535,086 entitled “T Cell Receptors Recognizing HLA-Al or
HLA-CW7-restricted MAGE”, filed 9/15/2011. Inventors: Paul F. Robbins, et al.
This is inclusive of all U.S. continuing applications and divisionals, and
foreign applications.

3) PCT/US11/51537 entitled “Anti-SSX2 T Cell Receptors and Related Materials and
Methods of Use”, filed 9/21/2011. Inventors: Richard A. Morgan, Nachimuthu
Chinnasamy and Steven A. Rosenberg. This is inclusive of all U.S. continuing
applications and divisionals, and foreign applications.

4) U.S. application 61/614,612 entitled “Anti-mesothelin Chimeric Antigen
Receptors”, filed 3/23/2012. Inventors: Steven A. Feldman, Steven A. Rosenberg
and Ira H. Pastan. This is inclusive of all U.S. continuing applications and
divisionals, and foreign applications.

5) PCT/US 12/29861 entitled “Anti-epidermal Growth Factor Receptor Variant III
Chimeric Antigen Receptors and Use of Same for the Treatment of Cancer”, filed
4/8/2012. Inventors: Richard A. Morgan and Steven A. Rosenberg. This is
inclusive of all U.S. continuing applications and divisionals, and foreign
applications.




PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 15 of 25Confidential

--------------------------------------------------------------------------------

 

 

6) U.S. application 61/650,020 entitled “Murine Anti-NY-ESO-1 T Cell Receptors”,
filed 5/22/12. Inventors: Maria R. Parkhurst, Richard A. Morgan and Steven A.
Rosenberg. This is inclusive of all U.S. continuing applications and
divisionals, and foreign applications.

7) PCT/US10/31988 entitled “Inducible IL-12”, filed 4/22/10.

Inventors: Richard A. Morgan, Steven A. Rosenberg and Ling Zhang. This is
inclusive of all U.S. continuing applications and divisionals, and foreign
applications.

8) U.S. Patent No. 7,381,405 entitled “Methods of Preparing Lymphocytes That
Express Interleukin-2 and Their Use in the Treatment of Cancer,” issued 6/3/08.

Inventors: Ke Liu and Steven A. Rosenberg. This is inclusive of all U.S.
continuing applications and divisionals, and foreign applications.

9) PCT/US05/036407 entitled “Adoptive Immunotherapy With Enhanced T Lymphocyte
Survival”, filed 10/7/05. Inventors: Richard A. Morgan, Steven A. Rosenberg and
Cary Hsu. This is inclusive of all U.S. continuing applications and divisionals,
and foreign applications.

10) PCT/US98/025270 entitled “Antibodies, Including Fv Molecules, and
Immunoconjugates Having High Binding Affinity for Mesothelin and Methods for
Their Use,” filed 11/25/98. Inventors: Ira H. Pastan and Partha S. Chowdhury.
This is inclusive of all U.S. continuing applications and divisionals, and
foreign applications.

11) PCT/US00/14829 entitled “Immunoconjugates Having High Binding Affinity”,
filed 5/26/00. Inventors: Ira H. Pastan and Partha S. Chowdhury. This is
inclusive of all U.S. continuing applications and divisionals, and foreign
applications.

12) PCT/US10/028336 entitled “Anti-Mesothelin Antibodies”, filed 3/23/10.
Inventors: Mitchell Ho and Ira H. Pastan. This is inclusive of all U.S.
continuing applications and divisionals, and foreign applications.

13) […***….].

14) […***…].

15) […***….].

Kite Pharma, Inc.

[…***…]


PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 16 of 25Confidential

--------------------------------------------------------------------------------

 

[…***…]




PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 17 of 25Confidential

--------------------------------------------------------------------------------

 

APPENDIX B

STAFFING, FUNDING AND MATERIALS/EQUIPMENT CONTRIBUTIONS
OF THE PARTIES

Staffing Contributions:

ICD will provide scientific staff and other support necessary to conduct the
research and other activities described in the Research Plan. ICD’s scientific
staff will include ICD’s CRADA Principal Investigator and technical staff.

ICD estimates that 3-5 person-years of effort per year will be required to
complete the CRADA research.

Collaborator will provide scientific staff and other support necessary to
conduct the research and other activities described in the Research Plan.
Collaborator’s scientific staff will include Collaborator’s Principal
Investigator and technical staff.

Collaborator estimates that      2-5     person-years of effort per year will be
required to complete the CRADA research.

Funding Contributions:

To date, Collaborator has provided $2,500,000 for support of this CRADA. Upon
execution of this Amendment, Collaborator agrees to provide funds in the amount
of $3,000,000 per year of the CRADA for ICD to use to acquire technical,
statistical, and administrative support for the research activities, as well as
to pay for supplies and travel expenses. Collaborator will provide funds in the
amount of $750,000 on a quarterly basis. The first quarterly installment of
$750,000 will be due within […***…] of the Effective Date of the Amendment. Each
subsequent installment will be due within […***…] of each quarterly anniversary
of the Effective Date of the Amendment. Collaborator agrees that ICD can
allocate the funding between the various categories in support of the CRADA
research as ICD’s CRADA PI sees fit.

CRADA PAYMENTS:

Collaborator may make CRADA payments via www.pay.gov.  If Collaborator makes
CRADA payments by check, Collaborator will make the checks payable to the
National Cancer Institute and will reference the CRADA number 02716 and title
“Cooperative Research and Development Agreement for the Development of NCI
Proprietary Peripheral Blood Autologous T Cell  Therapies Using Retrovirally
Genetically Modified Peripheral Blood Lymphocytes That Express  NCI Proprietary
T Cell Receptors and/or Chimeric Antigen Receptors for Use in the  Immunotherapy
for Patients with Metastatic Cancer, Utilizing the Expertise of Kite Pharma
in  the Development and Manufacturing of Cancer Immunotherapies” on each check,
and will send them via trackable mail or courier to:

CRADA Funds Coordinator

Technology Transfer Center, NCI

9609 Medical Center Drive, Rm 1-E530 Rockville, MD 20850-9702

PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 18 of 25Confidential

--------------------------------------------------------------------------------

 

CRADA Travel Payments:


PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 19 of 25Confidential

--------------------------------------------------------------------------------

 

Travel arrangements for all Government staff will be made in accordance with the
Federal Travel Rules and Regulations, whether arranged by ICD and funded using
either appropriated funds or CRADA funds, or arranged and funded directly by
Collaborator.

Materials/Equipment Contributions:

ICD will provide the following ICD Materials for use under this CRADA:

Test Article:

Peripheral blood lymphocytes (PBL) retrovirally transduced with T Cell Receptors
(TCR) or Chimeric Antigen Receptors (CAR) grown and processed under GMP
conditions, suitable for use in clinical trials under this CRADA, where ICD
holds the IND for these studies.

ICD Materials:

ACT/TCR-related vectors, cells lines, cell banks, reagents and product, as well
as product characterization and release assays in support of process transfer
and validation at CMO. PBL collected under NCI protocol 03-C-0277 entitled “Cell
Harvest and Preparation for Surgery Branch Adoptive Cell Therapy Protocols.”

Capital Equipment:

None

Collaborator will provide the following Collaborator Materials and/or capital
equipment for use under this CRADA:

Test Article:

Peripheral blood lymphocytes retrovirally transduced with T Cell Receptors (TCR)
or Chimeric Antigen Receptors (CAR) grown and processed under GMP conditions,
suitable for use in clinical trials under this CRADA, where Collaborator holds
the IND for these studies.

Collaborator Materials:

None

Capital Equipment:

None

If either Party decides to provide additional Materials for use under this
CRADA, those materials will be transferred under a cover letter that identifies
them and states that they are being provided under the terms of the CRADA.

 

 

APPENDIX C

MODIFICATIONS TO THE MODEL INTRAMURAL-PHS CLINICAL CRADA




PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 20 of 25Confidential

--------------------------------------------------------------------------------

 

Add the Definition of “Multi-Party Data” in Article 2 to read as follows:

“Multi-Party Data” means data from studies sponsored by IC pursuant to Clinical
Trial Agreements (CTA) or CRADAs, where such data are collected under Protocols
involving combinations of investigational agents supplied from more than one CTA
or CRADA collaborator. “Multi-Party Data” also means data from studies where
such data are collected pursuant to research involving combinations of
proprietary materials from more than one collaborator as documented in more than
one agreement.

Amend Section 7.2 to read as follows:

7.2Collaborator’s License Option to CRADA Subject Inventions. With respect to
Government rights to any CRADA Subject Invention made solely by an ICD
employee(s) or made jointly by an ICD employee(s) and a Collaborator employee(s)
for which a Patent Application was filed, PHS hereby grants to Collaborator an
exclusive option to elect an exclusive or, (in the sole discretion of
Collaborator) nonexclusive, or co-exclusive, if applicable, commercialization
license. The option to elect a co-exclusive license shall apply when a CRADA
Subject Invention is also an Invention made under another agreement resulting
from mutually agreed upon studies, as described in Section 8.8 (regarding
Multi-Party Data Rights), and the field of use of this co-exclusive license
shall be limited to the use of the combination of the Test Article with another
agent(s) commensurate with the scope of the Research Plan. The license will be
substantially in the form of the appropriate model PHS license agreement and
will fairly reflect the nature of the CRADA Subject Invention, the relative
contributions of the Parties to the CRADA Subject Invention and the CRADA, a
plan for the development and marketing of the CRADA Subject Invention, the risks
incurred by Collaborator, and the costs of subsequent research and development
and third party intellectual property and technology needed to bring the CRADA
Subject Invention to the marketplace. The field of use of the exclusive or
non-exclusive license will not exceed be commensurate with the scope of the
Research Plan, except for diagnostic tools. The field of use for an exclusive
license for diagnostic tools is limited to  those productsfltatrete re ulator
approval.

Amend Section 7.6 to read as follows:

7.6Third Party License. Pursuant to 15 U.S.C. § 3710a(b)(1)(B), if PHS grants
Collaborator an exclusive license or co-exclusive license to a CRADA Subject
Invention made solely by an IC employee or jointly with a Collaborator employee,
the Government will retain the right to require Collaborator to grant to a
responsible applicant a nonexclusive, partially exclusive, or exclusive
sublicense to use the CRADA Subject Invention in Collaborator’s licensed field
of use on terms that are reasonable under the circumstances; or, if Collaborator
fails to grant a license, to grant a license itself. The exercise of these
rights by the Government will only be in exceptional circumstances and only if
the Government determines (i) the action is necessary to meet health or safety
needs that are not reasonably satisfied by Collaborator, (ii) the action is
necessary to meet requirements for public use specified by federal regulations,
and such requirements are not reasonably satisfied by Collaborator; or (iii)
Collaborator has failed to comply with an agreement containing provisions
described in 15 U.S.C. § 3710a(c)(4)(B).




PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 21 of 25Confidential

--------------------------------------------------------------------------------

 

Thedetermination made by the Government under this Paragraph is subject to
administrative appeal and judicial review under 35 U.S.C. § 203(b).

Section 7.8 “Joint CRADA Subject Inventions Not Exclusively Licensed by
Collaborator” is deleted in its entirety.

Add Section 8.8 as follows:

8.8Multi-Party Data Rights. For mutually agreed upon clinical Protocol(s) where
Test Article is used in combination with another investigational agent supplied
to IC pursuant to a CTA or CRADA between IC and an entity not a Party to this
CRADA (hereinafter referred to as “Third Party”), or for non-clinical study(ies)
where research involving combinations of proprietary materials from more than
one collaborator as documented in more than one agreement, the access and use of
Multi-Party Data by the Collaborator and Third Party shall be co-exclusive as
follows:

8.8.1

IC will provide both Collaborator and Third Party with notice regarding the
existence and nature of the agreements governing the use of the Test Article and
Third Party’s investigational agent, the design of the proposed combination
Protocol(s) or non-clinical study(ies), and the existence of any obligations
that might restrict IC’s participation in the proposed combination Protocols or
non-clinical study(ies).

8.8.2

Collaborator shall agree in writing to permit use of the Multi-Party Data from
these trials by Third Party to the extent necessary to allow Third Party to
develop, obtain regulatory approval for, or commercialize its own
investigational agent(s). However, this provision will not apply unless Third
Party also agrees to Collaborator’s reciprocal use of Multi-Party Data.

8.8.3

Collaborator and Third Party must agree in writing prior to the commencement of
the combination Protocol(s) or non-clinical study(ies) that each will use the
Multi-Party Data solely for the development, regulatory approval, and
commercialization of its own investigational agent(s).

8.84

The sharing of Multi-Party Data does not alter the ownership of the Multi-Party
Data or obligations of IC, Collaborator and Third Party to keep Confidential
Information owned by any other Party or Parties confidential.

 

 

 

Amend Article 13.9 to read as follows:

13.9Independent Contractors.  The relationship of the Parties to this CRADA is
that of independent contractors and not agents of each other or joint venturers
or partners. Each Party




PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 22 of 25Confidential

--------------------------------------------------------------------------------

 

shall maintain sole and exclusive control over its personnel and operations.  If
Collaborator elects to perform any portion of the Research Plan through an
agent, contractor or consultant, Collaborator agrees to incorporate into such
contracts all provisions necessary to ensure that the work of such agents,
contractors or consultants is governed by the terms of the CRADA, including, but
not limited to a provision for the assignment of inventions of the agent,
contractor or consultant to the Collaborator.

PHS ICT-CRADACase Ref. No. _____MODEL ADOPTED June 18, 2009

Page 23 of 25Confidential